Citation Nr: 1713830	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  09-08 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II (diabetes), including erectile dysfunction, diabetic retinopathy, bilateral cataracts and fluctuating visual acuity.

2.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, currently rated as 20 percent disabling.   

3.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, currently rated as 20 percent disabling.  

4.  Entitlement to service connection for bilateral hearing loss.  

5.  Entitlement to service connection for tinnitus.   


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion
WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008, February 2011, and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which is the Agency of Original Jurisdiction (AOJ) in this matter.  

The February 2008 rating decision denied an increased rating claim for diabetes, which the Veteran appealed to the Board in March 2009.  The February 2011 rating decision denied service connection for bilateral hearing loss, which the Veteran appealed to the Board in December 2012.  The May 2012 rating decision denied service connection for tinnitus, which the Veteran appealed to the Board in December 2012.  

The May 2012 rating decision addressed increased rating claims for lower extremity peripheral neuropathy.  In June 2012, the Veteran filed a notice of disagreement (NOD) against the decision.  In response, the AOJ issued a Statement of the Case (SOC) in December 2012.  In the December 2012 VA Form I-9 in which the Veteran appealed the rating decisions regarding tinnitus and bilateral hearing loss, the Veteran indicated that he did not want to appeal the lower extremity peripheral neuropathy claims.  Nevertheless, both the AOJ and the Board later addressed these claims as though they had been appealed.  In a recent appellate brief, moreover, the Veteran's representative addressed these issues as appealed issues.  As such, the increased rating claims for lower extremity peripheral neuropathy will be addressed on appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009) (VA may explicitly or implicitly waive the requirement of a substantive appeal by taking action indicating to a veteran that the appeal was still active). 

In July 2009, the Veteran appeared before the undersigned Veterans Law Judge in a Travel Board hearing at the AOJ, which solely addressed the claims regarding diabetes and residuals.  The hearing transcript has been associated with the claims file.  In October 2009 and November 2014, the Board remanded the issues regarding diabetes and residuals for additional development.  In March 2016, the Board remanded each of the issues on appeal for additional development.  

The record consists entirely of electronic claims files and has been reviewed.  Pertinent evidence has not been added to the record since the most recent Supplemental SOC (SSOC) dated in August 2016.

The increased rating claims for diabetes and peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Bilateral hearing loss was not incurred during service, is not attributable to service, and did not manifest within one year of the Veteran's discharge from active duty in April 1971.    

2.  Tinnitus was not incurred during service, is not attributable to service, and did not manifest within one year of the Veteran's discharge from active duty in April 1971.    

  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

2.  Tinnitus was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

VA has a duty to notify and to assist the Veteran in the development of his claims.

In correspondence to the Veteran dated from August 2010, the AOJ has notified the Veteran of the information and evidence needed to substantiate and complete the claims decided here, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how service connection claims, disability ratings, and effective dates are determined.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, following full notification, the claims on appeal have been readjudicated in SSOCs.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).  

With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs) and VA and private treatment records, have been obtained.  Moreover, the Veteran underwent VA examinations during the appeal period.  

The Board finds that further action is unnecessary under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issues below.
  
II.  Service Connection 

The Veteran claims that he incurred bilateral hearing loss and tinnitus during active duty.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

38 U.S.C.A. § 1154(b) has been interpreted to reduce the evidentiary burden for combat veterans with respect to evidence of in-service incurrence or aggravation of an injury or disease.  See Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996).  As the Veteran has claimed exposure to combat during service in the Republic of Vietnam, the provisions under 38 U.S.C.A. § 1154(b) will apply here.  

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities such as hearing loss and tinnitus are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disabilities specified as chronic under 38 C.F.R. § 3.309(a)).

Under VA guidelines, hearing loss will be considered a disability for VA disability compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this matter, the evidence consists of STRs, private and VA treatment records, lay statements from the Veteran, and VA compensation examination reports.  This evidence indicates that the Veteran has hearing loss and tinnitus.  A September 2010 VA audiology examination report notes auditory thresholds over 40 decibels in frequencies between 2000 and 4000 Hz, and notes speech recognition less than 94 percent in each ear (i.e., 72 percent in each ear).  Moreover, a March 2012 VA audiology examination report notes a diagnosis of tinnitus.  The evidence also indicates that the Veteran experienced acoustic trauma during service.  The Veteran served in Vietnam during a time of war, and the AOJ has recognized in other grants of service connection that he was exposed to combat there.  See 38 U.S.C.A. § 1154.  

The preponderance of the evidence indicates, however, that the Veteran's current hearing loss and tinnitus did not begin during service or within the first year of separation from service, and that the hearing loss and tinnitus is not otherwise related to service, to include the acoustic trauma he experienced then.  

In lay statements of record, the Veteran has asserted that he has had hearing loss and "ringing in his ear" since service.  But the evidence indicates otherwise.  The STRs are entirely negative for any hearing disability.  Medical evaluation before discharge from service did not reveal the presence of any chronic hearing disability.  A November 1970 separation report of medical examination found the Veteran's hearing within normal limits, and did not indicate complaints of tinnitus.  The report indicates auditory thresholds from 0 to 20 decibels in the frequencies between 500 and 4000 Hz.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (the threshold for normal hearing is from 0 to 20 decibels).  Further, the record contains no medical evidence dated between April 1971 and April 1972 - within the first year of discharge from service - indicating hearing problems.  

The most recent post-service medical evidence is dated in the early 2000s.  Private and VA medical evidence dated in the early to mid 2000s is negative for hearing problems.  In a private report dated in November 2004, the Veteran denied experiencing ringing in his ears.  The September 2010 VA report addressing hearing loss indicates that the Veteran denied having tinnitus.  The Veteran first notes complaints of tinnitus in the September 2011 NOD addressing the denial of service connection for hearing loss.  In fact, the earliest medical evidence of record of any hearing-related problems is found in a March 2007 VA treatment record noting that the Veteran used VA-issued hearing aids (this record indicates that he denied tinnitus).  This record is dated over 35 years after discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  Further, in multiple lay statements dated between the early 2000s and 2009, the Veteran did not complain of any hearing-related problems.  

Thus, no evidence dated during service, or between April 1971 and April 1972 indicates that the Veteran then had chronic hearing disability to include tinnitus.  Notwithstanding his lay assertions indicating manifestations of disability during and soon after service, the record does not document the existence of hearing loss or tinnitus during service, within the first year of separation from service, or for many years following service.  The preponderance of the evidence indicates that, for approximately 35 years following service, the Veteran did not have characteristic manifestations sufficient to identify a chronic disease entity.  See 38 C.F.R. §§ 3.303, 3.307, 3.309; see also Walker, supra.    

Nevertheless, when hearing disability is not demonstrated at separation from service, service connection may be established later by submitting evidence that the current disability is causally related to service.  See Hensley, supra.  The issue of medical nexus is addressed here in VA examination reports dated in September 2010 and  May 2012.  The September 2010 VA examiner found hearing loss unrelated to service.  In support, the examiner cited the normal audiogram at separation from service, and indicated that medical literature "does not support delayed onset hearing loss from noise exposure."  Likewise, the May 2012 VA examiner found tinnitus likely unrelated to active duty.  The examiner noted "[t]here is no significant shift in hearing while on active duty to indicate any damage to the auditory system by noise at that time."  The examiner also noted that the Veteran had denied tinnitus in earlier examinations, and that "research does not support late onset noise induced tinnitus."  The Board finds these opinions persuasive.  Each examiner noted the Veteran's medical history and exposure to noise during service, each indicated a review of the claims file, each interviewed the Veteran, and each examined the Veteran.  Further, each opinion is based on the evidence summarized earlier, which indicates no hearing problems for over 35 years following service.  As such, the Board finds the opinions of probative value.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  

In assessing these claims, the Board has considered the Veteran's lay assertions that service relates to current hearing loss and tinnitus.  His assertions have been considered because he is competent to report observable symptoms such as diminished hearing capacity and ringing in his ears.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the medical evidence, and lack thereof, is more credible that his lay assertions.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  As the medical evidence is more credible, it is of more probative value.  Indeed, the Veteran's lay assertions regarding etiology are undermined by the 35-year medical history indicating no hearing problems.  Further, the lay assertions are not medically significant, particularly when compared with the detailed and persuasive findings by the neutral September 2010 and May 2012 VA examiners.  In weighing the evidence, the Board finds that these reports and opinions preponderate against the lay assertions regarding the development of hearing loss and tinnitus.  See Alemany and Gilbert, both supra.  

To review, the Veteran maintains that his current hearing loss and tinnitus relates to his documented noise exposure during service.  Nevertheless, the preponderance of the evidence establishes that the Veteran did not have chronic hearing problems during service, within one year of separation from service, or for many years following service.   Any argument regarding continuity of symptomatology following service is inconsistent with the normal separation examination and the negative post-service medical evidence dated prior to March 2007.  In short, there is no reliable evidence linking remote post-service onset to service.  

As the preponderance of the evidence is against the claims to service connection, the benefit-of-the-doubt doctrine does not apply, and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.    

Entitlement to service connection for tinnitus is denied.     


REMAND

Another remand is necessary for the increased rating claims for diabetes and lower extremity peripheral neuropathy.  

In previous remands, the Board requested a full and legible copy of a March 2010 VA examination report addressing diabetes and residuals.  The current record still lacks the complete report.  In the most recent development on this issue, conducted pursuant to the Board's March 2016 remand, the AOJ indicated that it would consult with the examiner regarding the report.  However, the record does not indicate that that examiner was contacted or, if so, what the response was.  Moreover, a July 2016 memo indicates that the report may be unavailable.  In the August 2016 SSOC, the AOJ indicated that additional information would not be forthcoming.  It appears, therefore, that a conclusion has been made that the missing information is unavailable.  A remand is necessary for issuance of a memorandum and notice pursuant to 38 C.F.R. § 3.159(e)(1).  

Accordingly, the case is REMANDED for the following action:

1.  Include in the record any outstanding VA treatment records, the most recent of which submitted by VA are dated in November 2015.  

2.  If it has been determined that the final section of the March 2010 VA examination report either does not exist or that further efforts to obtain the report's final page(s) would be futile, the AOJ should issue a Formal Finding on the Unavailability of Records Memorandum consistent with 38 C.F.R. §  3.159 (e)(1) and send the Veteran appropriate notice.

3.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claims should be readjudicated.  All evidence received since the August 2016 SSOC should be considered.  If any benefit sought remains denied, the Veteran should be provided another SSOC. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


